UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VICKI LYNN SHELLEY,                                               §
                                                                  §
                                       Plaintiff,                 §
                                                                  §
v.                                                                §         Case # 1:18-cv-697-DB
                                                                  §
COMMISSIONER OF SOCIAL SECURITY,                                  §         MEMORANDUM DECISION
                                                                  §         AND ORDER
                                       Defendant.                 §

                                                  INTRODUCTION

           Plaintiff Vicki Lynn Shelley (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for Disability Insurance Benefits (“DIB”) under Title

II of the Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g),

1383(c), and the parties consented to proceed before the undersigned in accordance with a standing

order.

           Plaintiff filed a Motion for Summary Judgment (ECF No. 8), 1 and the Commissioner

moved for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c) (ECF No.

14). Plaintiff also filed a reply. ECF No. 15. For the reasons set forth below, Plaintiff’s motion

(ECF No. 8) is DENIED, and the Commissioner’s motion (ECF No. 14) is GRANTED.

                                                    BACKGROUND

           On October 22, 2014, Plaintiff filed her DIB application, alleging a disability beginning

February 16, 2014 (the disability onset date), based on: head injury, asthma, post-traumatic stress

disorder (“PTSD”), anxiety, tremors, and neck/back problems, Transcript ((Tr.) 12, 161-62, 163-

64, 183. Plaintiff’s claim was initially denied on May 4, 2015, after which she requested an


1
    Plaintiff’s brief in support of her motion was filed as a separate docket entry. See ECF No. 9.
administrative hearing. Tr. 71, 72, 100-01. Plaintiff’s hearing was held on August 21, 2017.

Administrative Law Judge Lynette Gohr (the “ALJ”) presided over the hearing via video from

Buffalo, New York. Tr. 15. Plaintiff appeared and testified from Jamestown, New York, and was

represented by Kelly Drago, an attorney. Tr. 12-22. Jay Steinbrenner, an impartial vocational

expert (“VE”) also appeared and testified at the hearing. Id.

       The ALJ issued an unfavorable decision on September 29, 2017, finding that Plaintiff was

not disabled under sections 216(i) and 223(d) of the Act. Tr. 12-22. On May 4, 2018, the Appeals

Council denied Plaintiff’s request for further review. Tr. 1-3. The ALJ’s decision thus became the

“final decision” of the Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71



                                                 2
(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national




                                                 3
economy” in light of his or her age, education, and work experience. See n (quotation marks

omitted); see also 20 C.F.R. § 404.1560(c).

                           ADMINISTRATIVE LAW JUDGE’S FINDINGS

        The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her September 29, 2017 decision:

    1. The claimant meets the insured status requirements of the Social Security Act through
       March 31, 2018;

    2. The claimant has not engaged in substantial gainful activity since February 16, 2014, the
       alleged onset date (20 CFR 404.1571 et seq.);

    3. The claimant has the following severe impairments: asthma, post-traumatic stress disorder,
       anxiety, depression (20 CFR 404.1520(c));

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, and 404.1526);

    5. The claimant has the residual functional capacity to perform medium work as defined in
       20 CFR 404.1567(c) 2 except the claimant can occasionally climb ramps and stairs, but
       never climb ladders, ropes, and scaffolds. She cannot work at unprotected heights or around
       dangerous machinery. The claimant should avoid concentrated exposure to extreme heat,
       extreme cold, humidity, wetness, dust, odors, fumes and pulmonary irritants. The claimant
       is limited to simple, routine, tasks, and simple work-related decisions, minimal changes in
       work routines and processes with no strict production quotas;

    6. The claimant has no past relevant work (20 CF'R 404.1565);

    7. The claimant was born on December 23, 1962 and was 51 years old, which is defined as
       an individual closely approaching advanced age, on the alleged disability onset date (20
       CFR 404.1563);

    8. The claimant has at least a high school education and is able to communicate in English
       (20 CFR 404.1564);

    9. Transferability of job skills is not an issue because the claimant does not have past relevant
       work (20 CFR 404.1568);



2
 Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing
up to 25 pounds. If someone can do medium work, he or she is determined to also be able to do sedentary and light
work. 20 CFR 416.967(c).

                                                         4
    10. Considering the claimant's age, education, work experience, and residual functional
        capacity, there are jobs that exist in significant numbers in the national economy that the
        claimant can perform (20 CFR 404.1569 and 404.1569(a));

    11. The claimant has not been under a disability, as defined in the Social Security Act, from
        February 16, 2014, through the date of this decision (20 CFR 404.1520(g)).

Tr. at 12-22.

        Accordingly, the ALJ determined that, for a period of disability and disability insurance

benefits filed on October 22, 2014, the claimant was not disabled under sections 216(i) and 223(d)

of the Social Security Act. Id. at 22.

                                              ANALYSIS

        Plaintiff argues two points of error: First, Plaintiff argues that the ALJ incorrectly

concluded that there was no diagnosis of tremors in the record and, therefore, erred in finding

Plaintiff’s tremors was not a medically determinable impairment. See ECF No. 9 at 15-17. Plaintiff

alleges this finding is inconsistent with the diagnosis of “tremor” by the ER physician at the time

of her car accident. Id. at 16 citing Tr. 378). Plaintiff also alleges that this evidence means that she

still had tremors, and the ALJ was required to find them a medically determinable impairment. Id.

at 17. The Commissioner argues in response that Plaintiff’s argument is incorrect because the ALJ

did not find that there was no diagnosis of tremor in the record; rather, the ALJ found that there

was “no supporting diagnosis” and no “associated diagnosis” in the record for Plaintiff’s alleged

symptoms. See ECF No. 14-1 at 18 (citing Tr. 15). According to the Commissioner, the ALJ’s

discussion of the evidence shows the ALJ’s finding referred to the fact that there was not a

diagnosis of tremors supported by objective medical evidence, as is required to show a medically

determinable impairment. Id.

        In her second point of error, Plaintiff claims that the ALJ erred in evaluating the medical

opinions. See ECF No. 9 at 25-29. Specifically, Plaintiff argues that the opinions of Robert


                                                   5
Maiden, Ph.D. (“Dr. Maiden”), Plaintiff’s treating psychologist, Patricia Soper, D.C. (“Dr.

Soper”), Plaintiff’s treating chiropractor, and Linda Pullman, FNP (“NP Pullman”): “(1) contain

far more restrictive limitations than contained within the ALJ’s RFC finding; and (2) met

Plaintiff’s burden to come forward with evidence establishing that she is “disabled” pursuant to

the Agency’s definition of that term.” Id. at 23.

I.    There Was No Error In The ALJ’s Findings Regarding Plaintiff’s Impairments.

       An impairment must be demonstrated by “medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. § 423(d)(3). An impairment is “not severe” if it does not

significantly limit a claimant’s physical or mental capacity to perform basic work activities. See

20 C.F.R. § 404.1522; Social Security Ruling (“SSR”) 96-3p, Considering Allegations of Pain and

Other Symptoms in Determining Whether a Medically Determinable Impairment is Severe, 1996

WL 374181, at *1 (SSA July 2, 1996); Bowen v. Yuckert, 482 U. S. 137 (1987). While the ALJ

uses medical sources to provide evidence, including opinions, on the nature and severity of a

claimant’s impairment(s), the final responsibility for deciding severity is reserved to the

Commissioner. See 20 C.F.R. § 404.1527(d)(2). Plaintiff bears the burden of demonstrating that

an impairment is severe. See Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013); Yuckert, 482 U.S.

at 146 n.5; Woodmancy v. Colvin, 577 Fed. App’x 72, 74 (2d Cir. 2014) (“A claimant has the

burden of establishing that she has a ‘severe impairment,’ which is ‘any impairment or

combination of impairments which significantly limits [her] physical or mental ability to do basic

work.’”) (citation and quotation marks omitted).

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such



                                                    6
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77. Upon review, the Court finds that the ALJ took Plaintiff’s “tremors” into account when

discussing plaintiff’s impairments. The ALJ noted that many of Plaintiff’s numerous physical,

neurological, and musculoskeletal complaints were manifestations of her mental impairments. Tr.

18.

        On February 18, 2014, Plaintiff was transported to the St. James Mercy Hospital (“St.

James Mercy”) emergency room (“ER”) via ambulance following “a very low speed [car]

accident.” Tr. 288. Although airbags deployed, she had her seatbelt on and denied any head injury,

loss of consciousness, or chest or abdominal injury. Id. On arrival at the ER, Plaintiff stated she

was not able to move her legs, but “after a while in the emergency room she was able to move both

lower extremities with some more pain in the right lower extremity.” Tr. 285. The notes states that

she “was somewhat hysterical.” Id. Plaintiff claimed she had a history of head injury, but upon

examination, Plaintiff’s head was normal, her cranial nerves were intact, and tenderness in her

right hip, right knee, and in the outer portions of her lumbosacral spine was described as slight. Tr.

289. A CT scan of her cervical and lumbar spine and x-rays of her pelvis and hips showed some

osteopenia, calcification, or degeneration, but no fracture or dislocation. Tr. 285, 292, 293, 294,

295. A CT scan of Plaintiff’s head was negative for intracranial hemorrhage, mass, edema, and the

calvarium was intact. Tr. 296. Plaintiff was given a walker and prescribed Tramadol and Flexeril.

Tr. 285. Pankajlal Shah, M.D., the ER physician, said that Plaintiff did not have any neurological

deficit. Id.

        Plaintiff first presented to her primary care physician for shaking on February 24, 2014, a

few days after the accident. Tr. 350. Shortly thereafter, in March 2014, Plaintiff went to Jones



                                                  7
Memorial Hospital for her tremors. Tr. 429. She stated that the tremors were intermittent, but the

treatments notes reflect that tremors were not observed during her stay. Id. At an April 2014

primary care visit, she related that she was told by her neurologist that her shaking was not

“organic.” Tr. 348. A later office visit in July 2014 noted that she denied any musculoskeletal

complaints. Tr. 354. Her annual physical revealed no complaints with respect to a movement

disorder. Tr. 315. In November 2014, Plaintiff reported that her shaking symptoms had increased,

which she attributed to “a falling out with a friend.” Tr. 349.

       In October 2015, Plaintiff presented to the Olean General Hospital ER in a wheelchair,

reporting extreme jerking movements of her neck and extremities. Tr. 450. She stated that all this

began happening a week ago. Tr. 450. Plaintiff’s symptoms improved, and she was discharged

home. Tr. 453. The impression was Tourette syndrome and headache. Id.

       At Plaintiff’s primary care office visit on September 13, 2016, the notes reflect that Plaintiff

slid from her wheelchair and commenced random writhing movements alternating with limb

pounding and tensing of muscles, for a ten-minute duration. Tr. 543-44. She then spontaneously

remarked that the office was finally witnessing what she had been describing all along. Id. Her

movements subsided after she was told that they were calling an ambulance to take her to the ER.

Tr. 543. The original reason for Plaintiff’s visit is not recorded. NP Pullman assessed general

anxiety disorder perhaps triggered by her talking to a cousin since she was estranged from her

family. Tr. 544. Plaintiff was thereafter transported by ambulance to the ER at Jones Memorial

Hospital. Tr. 677.

       The ER record reports that Plaintiff’s primary care physician called prior to her arrival and

reported that she had a “shaking fit and was hyperventilating” at the doctor’s office. Tr. 677. In

the ER, however, she was noted to be “walking in the room.” Id. The medical history noted



                                                  8
“anxiety” and “emotional problems,” but no tremors were noted. Tr. 678. Plaintiff told providers

in the ER that she had “moments of shaking and moments of the ability to lie still.” Tr. 673. She

reported that these usually happen at night. Id. Although Plaintiff reported uncontrolled shaking

when on the stretcher followed by moments lying still on the stretcher, none of this activity appears

to have been observed in the ER. Tr. 666. The notes reflect that her stated complaint was “seizure-

like activity,” and the primary impression based on her complaints was “tremor.” Tr. 667. A

medical workup revealed no acute issues. Tr. 681. She denied falling or feeling unsteady recently.

Tr. 668. The ER discharge summary form noted she was ambulatory with a steady gait. Tr. 687.

       On September 28, 2016, shortly after the September 13, 2016 “writhing” incident, Plaintiff

had an orthopedic consult with orthopedist John Halpenny, M.D. (“Dr. Halpenny”). Dr. Halpenny

noted that Plaintiff twisted her ankle between two cement blocks two weeks earlier. Tr. 546, 475.

It is not clear if the she twisted her ankle before or after the September 13, 2016 incident. On

October 12, 2016, Plaintiff again saw Dr. Halpenny, complaining of spasms and hand and ankle

pain. Tr. 475-76. Although she began to have “one of her shaking spells” during the exam, she

was able to get back into her wheelchair. Tr. 476. On November 2, 2016, during follow-up, Dr.

Halpenny said that from several neurological exams, “there has been no exact pathology or

concrete diagnosis.” Tr. 474.

       At her hearing, Plaintiff testified under oath that she had been in a wheel chair “all the

time” since her 2014 motor vehicle accident. Tr. 38. However, medical records demonstrate that

such was simply not the case. She fell off a horse, fell off a ladder, and hurt herself compiling

wood. Tr. 531-532. She also testified that she had not done any horseback riding since the motor

vehicle accident in February 2014 (Tr. 48), but on October 31, 2016, she was transported to the

ER at St. James Mercy after falling off a horse (Tr. 460-63). During that ER visit, Plaintiff stated



                                                 9
that “she could not move [her] left leg at all, not because of any particular pain, but because it

would not move.” However, after a pin-prick sensory test she was able to move her foot, describing

it as “a miracle.” Tr. 462. She also began to complain of back pain, but the ER physician noted

that he “had already of course done a formal evaluation of the back with palpation throughout.

There was no tenderness whatsoever at any point, midline or paramidline.” Id.

       Plaintiff also went to St. James Mercy ER in February 2017 when she hurt her hand

“compiling wood.” Tr. 464. The notes described Plaintiff as “a very unusual woman.” Id. She was

alert but had her head covered with a pillow. Id. She was diagnosed with a sprained wrist, and x-

rays were negative. Id. The notes also indicate that Plaintiff reported “she [was] dealing with lots

of problems with movement and issues with her hand.” Id. Two days later, and then again, four

days later, Plaintiff saw Dr. Halpenny for her hand injury. Tr. 471, 472. Dr. Halpenny noted that

Plaintiff had been clearing firewood when she injured her hand. Tr. 471. In May 2017, she went

to her podiatrist complaining of a bruise on her hip after she fell eight feet from a ladder. Tr. 727.

The notes reflect that she came in a wheelchair, but the findings indicated no gross vasomotor

disturbance. Id. Her muscle and joint function were grossly normal. Id. Plaintiff also had an office

visit with NP Pullman in May 2017 for a concussion. She denies “incoordination.” Tr. 555. She is

noted to walk with a normal gait and station. Tr. 556.

       Plaintiff complained about a syncope episode in September 2015. A Holter monitor

revealed no significant arrhythmias. Tr. 720. Chest x-rays for complaints of chest pain in

September 2016 revealed no active pulmonary disease. Tr. 690. When seen for an ENT evaluation

for tremors and dizziness in January 2015, the doctor noted her tremors but also noted that her ears

were normal on the limited testing patient allowed, and she had a wide range of symptoms not

related to her ears. Tr. 618. He stated that “some of these symptoms are stress and anxiety related



                                                 10
and secondary gain may also be an issue.” The doctor notes her severe anxiety and stress following

her car accident but notes she has recently started working with an attorney which may help to

diminish her stress. Id. During an oral surgery consultation in April 2017, Plaintiff related she has

episodes of “rhythmic painful movements,” which were “diagnosed as anxiety attacks and not

seizures.” Tr. 645.

       With respect to Plaintiff’s history of mental health complaints, medical records indicate

she had been treated and seen for anxiety for some time prior to the accident. An earlier disability

psychological evaluation in August 2012 noted she suffered from anxiety related symptoms. Tr.

274. In November 2013, she was seen at St. James Mercy for a panic attack and was noted to be

hyperventilating with hand spasms. Tr. 290.

       She saw Gregory Fabiano, Ph.D., (“Dr. Fabiano”) for a consultative exam in March 2015.

Dr. Fabiano noted that her motor behavior while seated in a wheelchair was restless and trembling.

Tr. 402. Plaintiff told Dr. Fabiano that sweating, dizziness, breathing difficulties and trembling

occur once a day mostly at night or if she has to go somewhere, but she reported having problems

with anxiety all the time. Tr. 401. Dr. Fabiano opined that Plaintiff’s psychiatric problems did not

appear to significantly interfere with her ability to function on a daily basis. Tr. 403. He further

opined that Plaintiff could understand, follow, and perform simple directions despite a mild social

functioning limitation and moderate limitations dealing with stress and maintaining attention and

concentration. Id. The ALJ afforded Dr. Fabiano’s opinion great weight because it was consistent

with his own exam findings and the record as a whole. Tr. 19.

       Plaintiff also saw John Schwab, D.O. (“Dr. Schwab”) for a consultative exam in March

2015. The records noted she cooks, cleans twice a week, bathes daily and dresses daily. Tr. 405.

Although she was in a wheelchair, she needed no help in getting on and off the exam table and



                                                 11
was able to rise from the chair without difficulty. Tr. 406. Her musculoskeletal and neurologic

exams were normal. Tr. 407. The doctor notes that her physical exam was limited and appeared

“not of proportion to [her] problems.” Tr. 408. The ALJ afforded Dr. Schwab’s asthma limitation

great weight because it was consistent with the record, but he afforded little weight to Dr. Schwab’s

marked walking and climbing restrictions, finding such restrictions were inconsistent with Dr.

Schwab’s own physical exam of Plaintiff and inconsistent with the other exam findings of record.

Tr. 20.

          In the end analysis, there is consistent inconsistency in what the Plaintiff represents she

can do and not do. The record was sufficient for a reasonable mind to conclude that Plaintiff’s

tremors were not medically determinable. See Biestek v. Berryhill, 139 S. Ct. 1148, 203 L. Ed. 2d

504 (2019). The ALJ had the benefit of the treatment records and testing, the consultative exams,

and Plaintiff’s own testimony, and it was the ALJ’s judgment call as to the nature, origin, veracity,

and severity of these reported symptoms.

II.   The ALJ Properly Considered the Medical Opinion Evidence.

          Plaintiff also argues that the ALJ erred in discounting the medical opinions of Dr. Maiden,

NP Pullman, and Dr. Soper, arguing that the ALJ failed to provide “good/specific/supported”

reasons for discounting these opinions and because the ALJ discussed the opinions “in isolation

from each other.” ECF No. 9 at 25. Plaintiff contends that the ALJ’s analysis failed to acknowledge

that these opinions “support each other in their agreement that Plaintiff’s ability to perform full-

time work due to her physical and mental impairments is more limited than the ALJ’s RFC

describes.” Id. The Commissioner responds that while the opinions of Dr. Maiden, NP Pullman,

and Dr. Soper, consistently opined that Plaintiff was unable to work in one context or another,




                                                  12
their opinions “were outsized by drastic differences between their limitations and what the

objective medical evidence showed.” ECF No. 14-1 at 20.

         An individual’s RFC is her “maximum remaining ability to do sustained work activities in

an ordinary work setting on a regular and continuing basis.” Melville v. Apfel, 198 F.3d 45, 52 (2d

Cir. 1999) (quoting Social Security Ruling (SSR) 96-8p, Assessing Residual Functional Capacity

in Initial Claims, 1996 WL 374184, *2 (July 2, 1996)). To determine the RFC, the ALJ must

consider all the relevant evidence, including medical opinions and facts, physical and mental

abilities, non-severe impairments, and a claimant’s subjective complaints. See 20 C.F.R. §

404.1545. While “the ALJ’s conclusion may not perfectly correspond with any of the opinions of

medical sources cited in his decision, he [is] entitled to weigh all of the evidence available to make

an RFC finding that [is] consistent with the record as a whole.” Matta v. Astrue, 508 Fed. App’x

53, 56 (2d Cir. 2013) (citation omitted); see also Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002) (“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”) (citation

omitted). The burden is on Plaintiff to show that she cannot perform the RFC as found by the ALJ.

See 20 C.F.R. §§ 404.1512, 404.1545(a)(3); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)

(The claimant bears both the general burden of proving disability within the meaning of the Act

and the burden of proof at the first four steps.); Poupore v. Astrue, 566 F.3d 303, 305-06 (2d Cir.

2009).

         As noted above, Dr. Maiden was Plaintiff’s treating psychologist. The opinions of

Plaintiff’s treating physicians should be given “controlling weight” if they are “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and [are] not inconsistent with

the other substantial evidence in [the] case record,” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

However, a treating physician’s opinion is not afforded controlling weight when the opinion is



                                                 13
inconsistent with other substantial evidence in the record, such as the opinions of other medical

experts. 20 C.F.R. § 404.1527(d)(2); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). If the ALJ

gives the treating physician’s opinion less than controlling weight, he must provide good reasons

for doing so. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).

       If not afforded controlling weight, a treating physician’s opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician’s opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether

the physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark, 143

F.3d at 118; Marquez v. Colvin, No. 12 CIV. 6819 PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct.

9, 2013). In rejecting a treating physician’s opinion, an ALJ need not expressly enumerate each

factor considered if the ALJ’s reasoning and adherence to the treating physician rule is clear. See,

e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).

       In August 2016, Dr. Maiden opined that Plaintiff had marked or extreme limitations in

mental functioning. Tr. 437, 439. The Commissioner points out that the forms completed by Dr.

Maiden were “attorney-supplied anxiety and depression questionnaires.” ECF No. 14-1 at 21. The

forms defined “extreme limitations in mental functioning” as a serious effect on mental

functioning, or as a severe impairment of the ability to function, respectively. Tr. 437, 439. The

ALJ afforded Dr. Maiden’s opinion little weight because his treatment of Plaintiff was sporadic,

with Plaintiff missing many of her appointments with him. Tr. 20. The ALJ also noted that the

available treatment notes did not suggest marked or extreme limitations or a finding of disability.

Id. As the ALJ explained, Dr. Maiden rarely made any objective exam findings demonstrating




                                                14
marked or extreme functional limitations during the relevant time period. Tr. 20, 488, 489, 490,

522.

       Plaintiff argues that the lack of objective evidence supporting Dr. Maiden’s opinion was

not a valid factor for the ALJ to consider because regulations preferred that medical opinions be

submitted separate from treatment notes. See ECF No. 9 at 27. However, Plaintiff’s argument fails

to explain the dearth of objective exam findings in Dr. Maiden’s own treatment notes or that fact

that he rarely recorded anything under the objective heading of his treatment notes, instead

focusing on Plaintiff’s subjective complaints. See Tr. 488, 489, 490, 522. However, subjective

complaints, or “statements about [the claimant’s] pain or other symptoms will not alone establish

disability.” 20 C.F.R. § 404.1529(a). Rather, “[t]here must be objective medical evidence from an

acceptable medical source that shows [she] [has] a medical impairment . . . [that] would lead to a

conclusion that [she] [is] disabled” Id. As this was part of the ALJ’s assessment of whether Plaintiff

met the criteria for disability (Tr. 17-20), Plaintiff’s argument that the ALJ should not have

considered the objective medical evidence in evaluating Dr. Maiden’s opinion, or the opinions of

any of the other medical sources, is meritless. See 20 C.F.R. § 404.1527(c)(3) (2016) (“[t]he more

a medical source presents relevant evidence . . . particularly medical signs and laboratory findings”

to support an opinion, “the more weight we will give that medical opinion”). Although Plaintiff

also claims that the ALJ failed to consider that Dr. Maiden was a mental health specialist (see ECF

No. 9 at 26), this is incorrect. The ALJ specifically acknowledged that Dr. Maiden was Plaintiff’s

psychologist (Tr. 20), and her decision reflects that she evaluated the opinion under the treating

physician rule. Thus, the ALJ did consider Dr. Maiden’s medical specialty and properly gave the

opinion little weight based on Dr. Maiden’s own treatment notes which did not support his




                                                 15
limitations findings and based on the fact that Plaintiff had mostly normal mental status

examinations. Tr. 18, 20.

       Moreover, the ALJ gave Dr. Maiden treating physician status, despite the numerous times

Plaintiff either cancelled or missed appointments, which Dr. Maiden failed to acknowledge in his

opinion. See, e.g., Tr. 521 (appointment cancelled on March 6, 2015); Tr. 486, 520 (no show on

November 15, 2016); Tr. 485 (noting on April 13, 2017 that Plaintiff had “difficulty making her

sessions”); Tr. 519 (no show on April 22, 2017). As the ALJ noted, Plaintiff had not attended

counseling in a long time, “which is not consistent with an individual who has totally disabling

mental limitations.” Tr. 18-19. Because the nature, extent, and number of times a treating source

has examined a claimant help determine the amount of weight to afford that source’s opinion, these

factors substantially discounted Dr. Maiden’s opinion. 20 C.F.R. § 404.1527(c)(2)(i) (2016) (“the

more times you have been seen by a treating source, the more weight we will give to that source’s

medical opinion”); 20 C.F.R. § 404.1527(c)(2)(ii) (2016) (“[w]e will look at the treatment the

source has provided and at the kinds and extent of examinations and testing the source has

performed or ordered . . .” in weighing a treating physician’s opinion).

       The ALJ also did not err in discounting NP Pullman’s opinion. NP Pullman repeatedly said

that Plaintiff was “totally temporarily disabled” due to her motor vehicle accident injuries. Tr. 332,

333, 334, 335, 338. The ALJ afforded Ms. Pullman’s opinions very little weight because she failed

to provide a function-by-function assessment of Plaintiff’s abilities, and her opinions were

inconsistent with the objective medical evidence. Tr. 19. As the regulations explain, “[t]he better

an explanation a source provides for a medical opinion, the more weight we will give that medical

opinion.” 20 C.F.R. § 404.1527(c)(3) (2016).




                                                 16
       With respect to the objective evidence to support any degree of functional limitation in

Plaintiff’s abilities, most of her physical exams were within normal limits (Tr. 19, 289, 374, 377,

406, 407, 462, 532, 556, 727), and she rarely showed anything other than minor abnormalities in

her radiology reports (Tr. 19, 285, 292, 293, 294, 295, 296, 395, 409, 458). Moreover, as discussed

above, NP Pullman appears to have doubted that Plaintiff actually experienced uncontrollable

tremors. For example, in September 2016, more than two years after Plaintiff’s car accident, NP

Pullman noted one particular episode of “random writhing movements” subsided as soon as

Plaintiff was told that she would be taken to the ER. Tr. 543. The ALJ also noted that although

Plaintiff alleged she required a wheelchair, “there was no support in the record that [Plaintiff] had

balance issues or any difficulty walking.” Tr. 19.

       NP Pullman also repeatedly opined that Plaintiff was “temporarily disabled.” Tr. 332, 333,

334, 335, 338. However, this was not an opinion to which the ALJ was required to afford any

special significance. 20 C.F.R. § 404.1527(d) (2016) (no special significance will be afforded to

an opinion that a claimant is “disabled” or “unable” to work, as that is an issue reserved to the

Commissioner). It is well settled that the matter of a claimant’s disability is a matter reserved for

the Commissioner. Snell v. Apfel, 177 F.3d 128,133 (2d Cir. 1999) (“[S]ome kinds of findings—

including the ultimate finding of whether a claimant is disabled and cannot work—are reserved to

the Commissioner. . . . [T]he Social Security Administration considers the data that physicians

provide but draws its own conclusions as to whether those data indicate disability.”); 20 C.F.R. §

404.1527(d) (opinions that a claimant is disabled or unable to work are opinions on issues reserved

to the Commissioner because they are administrative findings that are dispositive of a case).

       Furthermore, NP Pullman’s opinion that Plaintiff was “temporarily disabled” (Tr. 332, 333,

334, 335, 338) actually supported the ALJ’s finding of non-disability because opinions of partial



                                                 17
or temporary disability are not indicative of complete disability, which is the requirement of Social

Security law. See Verginio v. Apfel, No. 19-CV-456, 1998 WL 743706, at *8 (N.D.N.Y. Oct. 23,

1998) (unpublished) (“[p]laintiff’s doctors consider him partially disabled, but continually advise

him to seek vocational therapy and light duty work. This demonstrates that even plaintiff’s doctors

do not believe that plaintiff is totally disabled”). The ALJ, therefore, properly afforded NP

Pullman’s opinion very little weight.

       Finally, the ALJ also properly discounted the opinion of chiropractor Dr. Soper, who

opined in May 2017 (also in an attorney-supplied questionnaire) that Plaintiff was unable to

perform even sedentary work and would be off task greater than 25 percent of a typical workday.

Tr. 730-33. The ALJ noted that Dr. Soper’s opinion was not supported by the objective medical

evidence. Tr. 20. As discussed above and noted by the ALJ, there is little exam evidence or

diagnostic imaging—including in Dr. Soper’s own treatment notes (see Tr. 303-04)—showing that

Plaintiff had disabling impairments. Tr. 20. The ALJ also noted that, as a chiropractor, Dr. Soper

was not an acceptable medical source and, therefore, she was not qualified to give evidence

demonstrating disability. See 20 C.F.R. § 404.1521 (“a physical or mental impairment must be

established by objective medical evidence from an acceptable medical source”); 20 C.F.R. §

404.1502(a) (the list of acceptable medical sources does not include chiropractors or nurse

practitioners). As discussed above, the evidence shows that Plaintiff had relatively minor

limitations, and Dr. Soper’s treatment notes do not substantiate that Plaintiff is limited to less than

sedentary work.

       In sum, the fact that the opinions of Dr. Maiden, NP Pullman, and Dr. Soper are consistent

does not make them accurate. The ALJ’s discounting of these opinions is supported by substantial

evidence in the record.



                                                  18
       Furthermore, as discussed above, the ALJ also considered the opinions of Drs. Schwab and

Fabiano in reaching her RFC finding. Although Plaintiff argues that the ALJ erred in evaluating

Dr. Fabiano’s opinion because Dr. Fabiano was unable to review the full record and because he

was not a treating physician (see ECF No. 9 at 29), the Court finds that the ALJ properly assigned

the opinion great weight. Dr. Fabiano conducted an in-person assessment of Plaintiff that included

a full evaluation of her mental functioning and a clinical discussion of her mental health history,

education, and activities of daily living. Tr. 400-04. “Generally . . . more weight [is given] to the

medical opinion of a source who ha[s] examined [the claimant] . . . .” 20 C.F.R. § 404.1527(c)(1)

(2016). Furthermore, “[t]he more a medical source present[ed] relevant evidence to support a

medical opinion, particularly medical signs and laboratory findings, the more weight [that is]

give[n] that medical opinion.” 20 C.F.R. § 404.1527(c)(3) (2016). Additionally, Dr. Fabiano, as a

consultative physician, is among those “highly qualified physicians, psychologists, and other

medical specialists who [are] also experts in Social Security disability evaluation,” 20 C.F.R. §

404.1527(e)(2)(i) (2016). Accordingly, the ALJ correctly afforded his opinion great weight,

despite his status as a non-treating physician.

       The Court finds that the ALJ fully and fairly considered Plaintiff’s case. The

Commissioner’s findings of fact must be upheld unless “a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r of Soc. Sec., 683 F.3d 443, 448 (2d Cir. 2012). Thus, “[i]f

evidence is susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014). In this case, the evidence

supports the ALJ’s decision. and the Court finds that the ALJ considered such and will not disturb

her assessment.




                                                  19
                                    CONCLUSION

       Plaintiff’s Motion for Summary Judgment (ECF No. 8) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 14) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                          20
